Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s specification (Pg. 6), “Brief Description of the Drawings”, states that Fig. 1 is of Korean Patent Application No. 10-2009-0028566.  As such, Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because claim 1 positively recites the following elements which are not represented by a reference number in the specification or drawings: “top side”, “interior”, “lateral side” and “food or food containers”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canoso et al. (US 9,535,421 B1).  
Regarding claim 1, Canoso et al. discloses a serving apparatus (robot 1000; Fig. 10c), comprising: a driving unit (movement system 1006); a body unit (body 1004) connecting to the driving unit and having a top side (Col. 12, Lns. 22-25 recites that the movement system is constructed as any of the previously shown embodiments—as such, embodiment 10c is constructed the same way as shown in Fig. 1, body 104 is 

Regarding claim 2, Canoso et al. discloses the serving apparatus of Claim 1, wherein the body container (cargo container 1016) is capable of being disposed in the interior of the body unit (body 1004) in a first state or a second state (first state is when lid 1018 is closed and the second state is when lid 1018 is open), wherein a closed side of the body container faces upward in the first state, and wherein an open side of the body container faces upward in the second state (the orientation of the body container does not change when lid 1018 is open or closed).  

Regarding claim 3, Canoso et al. discloses the serving apparatus of Claim 2, wherein the first state is applied when food is served (shelves 1082 are configured to serve food), and the second state is applied when used food containers are collected (lid 1018 is configured to open to collect and store used food items so they do not containment fresh food items on shelves 1082).  

.  

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2021/0402610 A1)
	Regarding claim 1, Lee discloses a serving apparatus (serving robot 1), comprising: a driving unit (traveling unit 20); a body unit (body unit 180b with trays 400a & 400b) connecting to the driving unit and having a top side (regarding a top side see tray 400a; Fig. 2) and an interior (regarding an interior see the area located between portions 180b, tray 400a and tray 400b), wherein at least a part of a lateral side of the body unit is open (Fig. 2); and a body container (container 200b) disposed in the interior of the body unit (Fig. 2), wherein food or food containers are placed at the body container and the top side (tray 400a is configured to accept food or food containers; Fig. 4).  

Regarding claim 7, Lee discloses he serving apparatus of Claim 1, further comprising:2Application Serial No.: 16/681,717 Docket No.: 120244-5 (FM 19067/US)a dedicated tray (container 200a) for specific food containers, wherein the dedicated tray is disposed at the top side of the body unit (a user is capable of making the determination of what types of specific food containers to dedicate to each tray).  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 5, the closest prior art of record Lee discloses a serving apparatus including an extension portion (Para. 0107).  However, the extension unit is an integral part of the body, while applicant’s extension is capable of removably connecting to the body unit.  Claims 6 and 8 depend from claim 5.  

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618